IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10987
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAFAEL GARCIA-CRUZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:00-CR-42-1-C
                       --------------------
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rafael Garcia-Cruz appeals his conviction and 57-month

sentence following his plea of guilty to a charge of illegal

re-entry to the United States after deportation, a violation of

8 U.S.C. § 1326.   Garcia-Cruz asserts that the felony conviction

that resulted in his increased sentence under 8 U.S.C.

§ 1326(b)(2) was an element of the offense that should have been

alleged in the indictment.   He acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

226-27 (1998), but he seeks to preserve the issue for Supreme


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-10987
                                 -2-

Court review in light of Apprendi v. New Jersey, 120 S. Ct. 2348,

2362-63 (2000).    Apprendi did not overrule Almendarez-Torres.

See Apprendi, 120 S. Ct. at 2361-62 & n.15; United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000) (explaining that the

Supreme Court in Apprendi did not overrule Almendarez-Torres),

petition for cert. filed, (U.S. Jan. 26, 2001) (No. 00-8299).

Garcia-Cruz’s argument is foreclosed.      See Almendarez-Torres, 523
U.S. at 235.    Accordingly, Garcia-Cruz’s conviction and sentence

are AFFIRMED.